AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                           UNITED STATES DISTRICT COURT                           USDC SDNY
                      FOR THE SOUTHERN DISTRICT OF NEW YORK                       DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
 UNITED STATES OF AMERICA                                                         DATE FILED: 
                                                          Case No. 1:16ȬcrȬ396

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 KEVINȱLEWIS


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before         , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       The Court has considered Mr. Lewis' application, Dkt. No. 726, and his supplemental

submission, which demonstrates that he has exhausted the statutory preconditions to his motion,

Dkt. No. 765, as well as the materials presented to the Court in connection with his sentencing.

The Court recognizes that the “First Step Act freed district courts to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring before them in

motions for compassionate release.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

However, the defendant has not met his burden to show extraordinary and compelling reasons

for his release. Mr. Lewis was 31 years old at the time of his sentencing in October 2017.

Sentencing Transcript, Dkt. No. 5550 ("Tr."), at 20:11. As noted in his compassionate release

application, and by the Court at sentencing, Mr. Lewis has been treated for both hypertension

and an enlarged heart. However, Mr. Lewis has not demonstrated that these conditions

constitute compelling reasons for his early release--in particular, the Court has no basis upon

which to conclude that in his age cohort those conditions substantially increase the risk


                                                  3
associated with COVID-19. And the Court observes the ongoing vaccination program within the

BOP to provide inmates the opportunity to mitigate that risk. Moreover, particularly given the

serious nature of the crime for which Mr. Lewis was convicted, Tr. 19:17-20:10, his possession

of a firearm in connection with it, and his substantial criminal history, Tr. 6:1-24, after

evaluating all of the factors established under 18 U.S.C. § 3553(a), the Court would not find that

a lesser sentence would be appropriate at this time. The Court imposed a sentence that

represented a substantial downward variance from the guidelines range; the information provided

by Mr. Lewis in his application does not lead the Court to conclude that a lesser sentence would

be appropriate.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

            DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:

June 6, 2021
                                                           GREGORY
                                                                O Y H.
                                                           GREGOR
                                                                OR  H WOODS
                                                      UNITED                 JUDGE
                                                           D STATES DISTRICT JU




                                                  4
